NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-OCT-2022
                                            08:27 AM
                                            Dkt. 48 ODSLJ

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        FRANCISCO ALVARADO, JR., Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
          (CASE NO. 1PR191000005; CR. NO. 1PC051001701)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
          Upon review of the record it appears that:
          1.   On April 16, 2020, the circuit court entered the
order denying Petitioner-Appellant Francisco Alvarado, Jr.'s
Hawai#i Rules of Penal Procedure (HRPP) Rule 40 Petition for
Post-Conviction Relief that is the subject of this appeal;
          2.   The Notice of Appeal was mailed from Saguaro
Correctional Center in Eloy, Arizona, and deemed filed on
December 21, 2021, see Setala v. J.C. Penney, 97 Hawai#i 484, 40
P.3d 886 (2002);
          3.   Respondent-Appellee State of Hawai#i contested
appellate jurisdiction on the grounds that Alvarado's notice of
appeal was not filed within 30 days after entry of the order
denying his HRPP Rule 40 Petition, as required by Hawai#i Rules
of Appellate Procedure (HRAP) Rule 4(b)(1);
          4.   On July 6, 2020, this court issued an order to
show cause about appellate jurisdiction (OSC);
          5.   Alvarado did not respond to the OSC and the
deadline to respond (extended at Alvarado's request) has passed;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          6.   The failure to file a timely notice of appeal is a
jurisdictional defect that a court has no discretion to
disregard. Bacon v. Karlin, 68 Haw. 648, 650, 727 P.2d 1127,
1129 (1986).
          Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of appellate jurisdiction.
          IT IS HEREBY FURTHER ORDERED that no further action
will be taken on the July 6, 2022 Order to Show Cause.
          DATED: Honolulu, Hawai#i, October 21, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2